JUDGE BOORAS
dissenting.
1 19 I respectfully dissent from the majority opinion because, in my view, the victim here qualifies as a "public employee" within the meaning of section 18-9-110(2), C.R.S. 2012.
T 20 Under section 18-9-110(2), no person shall in a public building,
willfully impede any public official or employee in the lawful performance of duties or activities through the use of restraint, abduction, coercion, or intimidation by force and violence or threat thereof.
I agree with the majority that in this statute "public" modifies both official and employee. However, I believe that the term "public employee" includes independent government contractors and their employees.
121 The majority reasons that to qualify as a "public employee" a person must be employed by the government. However, a similar term, "public servant," does not require employment by the government. By statutory definition, "public servant" includes "any officer or employee of government, whether elected or appointed, and any person participating as an advisor, consultant, process server, or otherwise in performing a governmental function." § 18-1-901(8)(0), C.R.S.2012 (emphasis added). It appears that a "public servant" is a subset of the broader category "public employee." Because the screener performed the governmental function of sereening entrants into the City and County Building for security threats, although not an employee of government, she qualified as a "public servant" under section 18-1-901(8)(0), and thus also as a public employee.
€ 22 In a different context, section 24-10-108(4)(a), C.R.S.2012, although expressly limited to article 10 of title 24, provides a broad definition of "public employee," which includes "public servant" and is not restricted to an employee of government:
"Public employee" means an officer, employee, servant, or authorized volunteer of the public entity, whether or not compensated, elected, or appointed, but does not 'include an independent contractor or any person who is sentenced to participate in any type of useful public service.
'Since an independent contractor is specifically excluded from section 24-10-108(4)(a), an employee of an independent contractor would not be entitled to immunity from tort Hability under the Colorado Governmental Immunity Act. Henisse v. First Transit, Inc., 247 P.3d 577, 581 (Colo.2011). However, the statute at issue in this case has no express exclusion *352for independent contractors. Without an express exclusion for independent contractors acting as public servants, it appears that independent contractors would be included as public employees since there would have been no need otherwise to specifically exclude them in section 24-10-108(4)(a). See TCF Equipment Finance, Inc. v. Public Trustee, 2013 COA 8, 121, 297 P.3d 1048 ("[lf the legislature had intended to prohibit garnishment actions commenced after a foreclosure sale, it would have included these limitations in the statute, as it has done with other statutes").
4 23 Moreover, construing the term "public employee" for purposes of section 18-9-1102) to include a security screener, employed by a private entity, but performing a governmental function in a public building appears consistent with the purpose of the statute. As defendant acknowledges on appeal, the statute at issue here prohibits interference with governmental functions in public buildings. In my view, the plain language of the statute does not require a distinction between security officers, employed directly by the public entity, and security officers, working in the same capacity, employed by a private security firm under contract with the public entity.
4 24 Accordingly, I respectfully dissent.